DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed on 01/10/2022. Claims 4, 11 and 18 have been cancelled.
	
Claims 1-3, 5-10, 12-17 and 19-23 are presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Graff et al. (US 2014/0164909), in view of AIELLO et al. (US 2015/0205968), Klais (US 2014/0129733).

As to claims 1, 7 and 21-23, Graff discloses the invention as claimed, including a method for enabling a uniform resource identifier (URI), the method comprising: 
generating, with a URI Broker executed by a processor of a computer system, a URI scheme for a URI (228, Fig. 2; 228, Fig. 5; 620, Fig. 6; ¶0086, “It is configured to create unique URLs”; ¶0087, “Custom URL" is a term of art that refers to setting up a URL scheme for launching an application or performing some task”; ¶0099, “URL mechanism 228 is configured to create unique URLs”; ¶0100, “URL mechanism 228 creates each unique URL one at a time”); 
identifying a URI handling preference for the URI (¶0142, “a custom URL scheme is registered with an application…if the following URL scheme, "window location=ParentApp://", has been registered with the app, then a URL containing the URL scheme will launch the app named ParentApp when the URL has been selected”; ¶0172, “many mobile device apps support custom URL protocols or schemes that can be used to receive messages from a message originator”); 
storing the URI scheme (630, Fig. 6; ¶0086, “URL mechanism 228 will generally comprise a series of task-oriented routines. It is configured to create unique URLs to be stored in database 223”; ¶0100, “After creation, URL mechanism 228 will store the unique URLs in the appropriate user and mobile device profiles contained in database 223”); 
embedding the URI into content of an application (¶0081, “allows for embedding a URL link into a message in order to optimize the intended actions to be ; and 
publishing the content for a user (¶0023, “creating the messages with unique URLs, sending the messages to the associated telephone and log the access information of the associated web site”; ¶0082, “sending the message containing the unique URL to the message recipient”; ¶0102), wherein the URI scheme causes a selection of the URI to be intercepted and a functionality to be launched based on the URI handling preference (¶0087, “Custom URL" is a term of art that refers to setting up a URL scheme for launching an application or performing some task”; ¶0142, “if the following URL scheme, "window location=ParentApp://", has been registered with the app, then a URL containing the URL scheme will launch the app named ParentApp when the URL has been selected”; ¶0172, “a mobile communication app that wants to display an address in the maps app can use a URL to launch that app and then display the address”), wherein the functionality does not natively execute based on the URI (¶0087; ¶0142, “if the following URL scheme, "window location=ParentApp://", has been registered with the app, then a URL containing the URL scheme will launch the app named ParentApp when the URL has been selected”; ¶0172). 

Although Graff discloses a URI handling preference (¶0142; ¶0172), and storing the URI scheme (630, Fig. 6; ¶0086, “URL mechanism 228 will generally comprise a series of task-oriented routines. It is configured to create unique URLs to be stored in database 223”; ¶0100, “After creation, URL mechanism 228 will store the unique URLs a URI handling preference in memory (Fig. 2; ¶0015, “The preferences stored in the file may include application use preferences that specify an application to be launched and the conditions in which the application is to be launched”; ¶0025, “The preferences 200 may include entries that include a condition to be satisfied and an application to launch based on the satisfied condition…a URI that begins with the "mailto:" command. Other entries may specify that a "VidTube App" application is to be launched if instructions to be executed include a URL that begins with or includes a particular domain (e.g., "www.vidtube.com") or indicates that content to be loaded is of a particular type (e.g., a URI that ends with ".avi" indicates that content to be loaded is video content or an ".avi" file…”; ¶0026, “determine which application to launch under certain conditions by accessing the file containing the preferences 200”). It would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Graff to include a URI handling preference in memory, as taught by AIELLO because it would efficiently determine which application to launch under certain conditions by accessing the file containing the preferences (AIELLO, ¶0025; ¶0026).

Although Graff discloses publishing the content for a user, wherein the URI scheme causes, a selection of the URI to be intercepted and a functionality to be launched based on the URI handling preference, wherein the functionality does not natively execute based on the URI, Graff does not specifically disclose publishing the publishing the content for a user in response to a selection of the URI, wherein the URI scheme causes (20-22, Fig. 1; Abstract, “generating, routing, and managing URLs is used to route internet users to application landing pages or websites based on a URL mapping scheme; ¶0031, “A URL mapping and routing system and method may be used for generating, routing, and managing URLs used to route internet users to website or application landing pages based on a variety of factors…”), the selection to be intercepted by the URI Broker and the URI Broker to launch a functionality (Figs. 3-8; ¶0035, “When a user accesses a generated URL 47 used in connection with URL management system 22, the user is routed to different media types (i.e., webpage, app, etc.) or page locations depending on the routing instructions associated with the URL”; ¶0052, “The URL mapping scheme 70 for the generated URL 47 may also redirect requests made from the "Android" user-agent string to a page to download an app for an Android tablet”; ¶0056, “Header requests 85 that do not match established conditions present in the URL mapping scheme 70 are redirected to an alternate landing page, or are otherwise redirected based on the URL mapping scheme”), wherein the functionality is based on the URI handling preference (¶0033; ¶0038; ¶0040, “A URL owner can enter the desired information including the destination URL into a destination landing page field 44, and then complete the form or other instructions to generate a URL”; ¶0041, “the URL owner , wherein the application does not natively execute the functionality based on the URI (¶0060, “For mobile operating systems like iOS, loading an app's URL in this manner causes the browser to request the app URL…The app is not, for instance, loaded within a small frame inside the original web page”; ¶0061, “If the application URL scheme fails to load definitively or within a set amount of time, the application-detection page then requests an alternate URL specified in the invention's URL configuration”). It would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Graff to include publishing the content for a user in response to a selection of the URI, wherein the URI scheme causes, the selection to be intercepted by the URI Broker and the URI Broker to launch a functionality, wherein the functionality is based on the URI handling preference, wherein the application does not natively execute the functionality based on the URI, as taught by Klais because it would provide internet content providers with a more efficient method to create, manage, and execute 

As to claim 2, Graff discloses the method according to claim 1, wherein the content is one of a webpage and a document (¶0056; ¶0072, “HTML documents”; ¶0081, “allows for embedding a URL link into a message in order to optimize the intended actions to be performed by the message recipient”; ¶0096, “SMS platform allows URLs to be embedded in the SMS”; ¶0102, “the URL is embedded in the SMS message for extraction by an app”; ¶0117, “the unique URL in a message”), and wherein the functionality is one of a web service, an application programming interface (API), and a second application (¶0087; ¶0142, “if the following URL scheme, "window location=ParentApp://", has been registered with the app, then a URL containing the URL scheme will launch the app named ParentApp when the URL has been selected”; ¶0172). 

As to claim 3, Graff discloses the method according to claim 1, wherein the URI is embedded in the content as metadata (¶0087; ¶0142, “if the following URL scheme, "window location=ParentApp://", has been registered with the app, then a URL containing the URL scheme will launch the app named ParentApp when the URL has been selected”; ¶0172). 

As to claim 5, it is rejected for the same reasons set forth in claim 1 above. In addition, Graff discloses overriding handling preference (Figs. 9-10; ¶0029, “a user 

As to claim 6, Graff discloses the method according to claim 1, wherein the URI is associated with visual indicia in the content (It is noted that URL can be generated with adding color, making it bold, adding underline, etc., which is well known in the art; ¶0086, “It is configured to create unique URLs”; ¶0087, “Custom URL" is a term of art that refers to setting up a URL scheme for launching an application or performing some task”; ¶0099, “URL mechanism 228 is configured to create unique URLs”; ¶0100, “URL mechanism 228 creates each unique URL one at a time”).

As to claim 8, it is rejected for the same reasons set forth in claim 1 above. In addition, Graff discloses a system, comprising: a processor; and a computer memory device storing computer-readable instructions which, when executed by the processor (Fig. 1; ¶0067; ¶0180-¶182). 

As to claim 9, it is rejected for the same reasons set forth in claim 2 above. 

As to claim 10, it is rejected for the same reasons set forth in claim 3 above.

As to claim 12, it is rejected for the same reasons set forth in claim 5 above.

As to claim 13, it is rejected for the same reasons set forth in claim 6 above. 

As to claim 14, it is rejected for the same reasons set forth in claim 7 above.

As to claim 15, it is rejected for the same reasons set forth in claim 1 above. In addition, Graff discloses a computer program product, comprising: a non-transitory computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured when executed by a processor of a developer computer system to perform functions (Fig. 1; ¶0067; ¶0180-¶182). 

As to claim 16, it is rejected for the same reasons set forth in claim 2 above. 

As to claim 17, it is rejected for the same reasons set forth in claim 3 above.

As to claim 19, it is rejected for the same reasons set forth in claim 5 above.

As to claim 20, it is rejected for the same reasons set forth in claim 6 above.

Conclusion
Applicant’s arguments with respect to claim(s) 1-3, 5-10, 12-17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        March 26, 2022